Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-6, 14-16, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2007/0220686 to Jeanne-Rose et al. in view of JP-2011/063731 to Koike et al.
As to claims 1-2, 6, and 23, Jeanne-Rose teaches a method for preparing polyurethane/urea microspheres (0030) comprising reacting polyols, amines, and polyisocyanates to form polyurethane polymer microspheres (Examples, 0030 and 0092) using a dispersion process (0095).
Jeanne-Rose does not teach an initial reaction of an acrylate or styrene oligomer and a chain transfer agent to prepare a vicinal functional oligomer.
Koike discloses polyurethane resin dispersions comprising the reaction product of polyisocyanate, polyols, and a dispersion stabilizing resin (E) that is the reaction product of butyl acrylate and thioglycerol (vinyl resin E, see production examples 2-14, 0056-0057).  Koike further teaches diols prepared from thioglycerol, styrene, and cyclohexylmethacrylate (E3).  Koike discloses diols prepared from thioglycerol, methyl methacrylate, and isopropyl methacrylate (E3).
At the time of filing it would have been obvious to a person of ordinary skill in the art to add the dispersion stabilizing resin taught in Koike to the dispersion of Jeanne-Rose to provide a resin dispersion having excellent monodispersity and dispersion stability (storage stability) (0008, 0014).
As to claim 4, Jeanne-Rose discloses 4,4-diphenylmethane diisocyanate (Example 1).
As to claim 5, Jeanne-Rose discloses polyols such as trimethylolpropane and ethylene glycol (Example 1).
As to claim 14, Jeanne-Rose discloses a particle size of 500 nm to 1200 microns (0104).
As to claims 15-16, Jeanne-Rose discloses the microspheres encapsulate acrylic resins/oligomers (0120).

Response to Arguments
Applicant’s arguments with respect to claims 1-6 and 14-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763